DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 06/03/2022.
Currently claims 1-20 are pending in the application.
Election/Restrictions
Applicant's election of claims 1-8 and 12-20 with traverse, in the reply filed on 06/03/2022 is acknowledged. The traversal is on the ground that there will be no additional burden for the examiner to examine different Species. After further review, the examiner withdrew the Restriction/Requirement of 04/04/2022 and prosecuted the entire claim set.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2020 was filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2016/0041412 A1 (LV).
Regarding claim 1, LV discloses, a display substrate, comprising a display area (as annotated on Fig. 2; [0023]) and a peripheral area (as annotated on Fig. 2; [0023]) around the display area on a base substrate (TFT array substrate; Fig. 2; [0004]), 
the peripheral area comprising a first peripheral region (top peripheral area) at a side (top side) of the display substrate (Fig. 2; [0023]), 

    PNG
    media_image1.png
    620
    705
    media_image1.png
    Greyscale

the display substrate comprising a test circuit (as annotated on Fig. 2; [0023] – [0028]), which is located in the first peripheral region (top) and comprises a signal output terminal (as annotated on Fig. 2; [0023] – [0027]), 
wherein, the test circuit further comprises a first signal line (as annotated on Fig. 2), a second signal line (as annotated on Fig. 2; [0023] – [0027), and 

    PNG
    media_image2.png
    666
    792
    media_image2.png
    Greyscale

a switch structure (8; TFT switch; Fig. 2; [0023]), which are located in the first peripheral region (as annotated on Fig. 2), 
the switch structure (8) is coupled with the first signal line, the second signal line and the signal output terminal (as annotated on Fig. 2; [0023] – [0027]), and 
the switch structure (8) is turned on under the control of a turn-on signal output (signal output from second control signal line 10; Fig. 2) by the second signal line (as annotated on Fig. 2; [0023]), 
so that the first signal line is electrically coupled with the signal output terminal (Fig. 2; [0023] – [0027]).  
Note: This is the characteristics of the switch that it connects two nodes (first signal line and signal output terminal in this case) when the switch is turned on. This is the way the first signal line is electrically coupled with the signal output terminal.

Regarding claim 2, LV discloses, the display substrate of claim 1, the test circuit further comprises a signal input terminal (as annotated on Fig. 2; [0023] – [0025]) configured to input a driving signal for the test circuit, wherein the first signal line (as annotated on Fig. 2), the second signal line (as annotated on Fig. 2), and the switch structure (8) are located between the signal input terminal and the signal output terminal (as annotated on Fig. 2; [0023] – [0025]).  

    PNG
    media_image2.png
    666
    792
    media_image2.png
    Greyscale


Regarding claim 3, LV discloses, the display substrate of claim 1, wherein the switch structure (8) is further configured to be turned off under the control of an turn-off signal output (signal output from second control signal line 10; Fig. 2) by the secondAppl. No.: Not Yet AssignedMail Stop PCTPage 4 of 8Attorney Docket: 37224 signal line (as annotated on Fig. 2; [0023]) to decouple the first signal line (as annotated on Fig. 2; [0023]) from the signal output terminal (as annotated on Fig. 2; [0023]).  
Note: This is the characteristics of the switch that it disconnects two nodes (first signal line and signal output terminal in this case) when the switch is turned off. This is the way the first signal line is electrically decoupled from the signal output terminal.

Regarding claim 4, LV discloses, the display substrate of claim 1, the signal output terminal (as annotated on Fig. 2) comprises a plurality of output pins (as annotated on Fig. 2), 
the switch structure (8) comprises switch transistors (TFT transistor) corresponding to the output pins (as annotated on Fig. 2; [0023] – [0025]); 
control electrodes (gates) of the switching transistors (TFT transistor) are coupled to the second signal line (as annotated on Fig. 2) (Fig. 2; [0023] – [0025]); 
first electrodes (top or source) of the switching transistors (TFT transistor) are coupled to the first signal line (as annotated on Fig. 2) (Fig. 2; [0023] – [0025]); and 
second electrodes (bottom or drain) of the switch transistors (TFT transistor) are coupled to the output pins (as annotated on Fig. 2) in one-to-one correspondence (Fig. 2; [0023] – [0025]).  

Regarding claim 5, LV discloses, the display substrate of claim 4, the switch transistors (TFT transistor of switch 8) comprise thin film transistors (Fig. 2; [0023]).  

Regarding claim 6, LV discloses, the display substrate of claim 5, wherein the first electrodes (top or source) of the switch transistors (TFT transistor of switch 8) are source electrodes of the thin film transistors (TFT), 
the second electrodes (bottom or drain) of the switch transistors are drain electrodes of the thin film transistors (TFT), and 
the control electrodes (gates) of the switch transistors are gate electrodes of the thin film transistors (TFT) (Fig. 2; [0023]).  

Regarding claim 7, LV discloses, the display substrate of claim 6, wherein the first signal line (as annotated on Fig. 2) is a common electrode signal line (coming from a power line Vdd or equivalent), and the second signal line (as annotated on Fig. 2) is a common electrode switch control line (line that controls the TFT switch) (Fig. 2; [0023]).  

Regarding claim 8, LV discloses, the display substrate of claim 1, the display substrate is an array substrate (Fig. 2; [0004]).
Note: The base substrate is a part of the display substrate which is a TFT array substrate. Thus, with broadest reasonable interpretation, it can be considered that the display substrate is an array substrate.

Regarding claim 9, LV discloses, a display panel, comprising an opposite substrate (color filter substrate; [0004]) and a display substrate (as defined in claim 1) opposite each other ([0004]), the display substrate comprising the display substrate of claim 1 (see rejection of claim 1).  

Regarding claim 10, LV discloses, a display device (Liquid Crystal Display device), comprising the display panel of claim 9 ([0002] – [0004]).  

Regarding claim 11, LV discloses, the display device of claim 10, wherein the display panel is a liquid crystal display panel ([0004]; there is a liquid crystal layer between two substrates, thus it can be considered that the display panel is a liquid crystal display panel).

Regarding claim 12, LV discloses, the display substrate of claim 2, wherein the switch structure (8) is further configured to be turned off under the control of an turn-off signal output (signal output from second control signal line 10; Fig. 2) by the secondAppl. No.: Not Yet AssignedMail Stop PCTPage 4 of 8Attorney Docket: 37224 signal line (as annotated on Fig. 2; [0023]) to decouple the first signal line (as annotated on Fig. 2; [0023]) from the signal output terminal (as annotated on Fig. 2; [0023]).  
Note: This is the characteristics of the switch that it disconnects two nodes (first signal line and signal output terminal in this case) when the switch is turned off. This is the way the first signal line is electrically decoupled from the signal output terminal.

    PNG
    media_image2.png
    666
    792
    media_image2.png
    Greyscale


Regarding claim 13, LV discloses, the display substrate of claim 2, the signal output terminal (as annotated on Fig. 2) comprises a plurality of output pins (as annotated on Fig. 2), 
the switch structure (8) comprises switch transistors (TFT transistor) corresponding to the output pins (as annotated on Fig. 2; [0023] – [0025]); 
control electrodes (gates) of the switching transistors (TFT transistor) are coupled to the second signal line (as annotated on Fig. 2) (Fig. 2; [0023] – [0025]); 
first electrodes (top or source) of the switching transistors (TFT transistor) are coupled to the first signal line (as annotated on Fig. 2) (Fig. 2; [0023] – [0025]); and 
second electrodes (bottom or drain) of the switch transistors (TFT transistor) are coupled to the output pins (as annotated on Fig. 2) in one-to-one correspondence (Fig. 2; [0023] – [0025]).  

Regarding claim 14, LV discloses, the display substrate of claim 13, the switch transistors (TFT transistor of switch 8) comprise thin film transistors (Fig. 2; [0023]).  

Regarding claim 15, LV discloses, the display substrate of claim 14, wherein the first electrodes (top or source) of the switch transistors (TFT transistor of switch 8) are source electrodes of the thin film transistors (TFT), 
the second electrodes (bottom or drain) of the switch transistors are drain electrodes of the thin film transistors (TFT), and 
the control electrodes (gates) of the switch transistors are gate electrodes of the thin film transistors (TFT) (Fig. 2; [0023]).  

Regarding claim 16, LV discloses, the display substrate of claim 15, wherein the first signal line (as annotated on Fig. 2) is a common electrode signal line (coming from a power line Vdd or equivalent), and the second signal line (as annotated on Fig. 2) is a common electrode switch control line (line that controls the TFT switch) (Fig. 2; [0023]).  

Regarding claim 17, LV discloses, the display substrate of claim 3, the signal output terminal (as annotated on Fig. 2) comprises a plurality of output pins (as annotated on Fig. 2), 
the switch structure (8) comprises switch transistors (TFT transistor) corresponding to the output pins (as annotated on Fig. 2; [0023] – [0025]); 
control electrodes (gates) of the switching transistors (TFT transistor) are coupled to the second signal line (as annotated on Fig. 2) (Fig. 2; [0023] – [0025]); 
first electrodes (top or source) of the switching transistors (TFT transistor) are coupled to the first signal line (as annotated on Fig. 2) (Fig. 2; [0023] – [0025]); and 
second electrodes (bottom or drain) of the switch transistors (TFT transistor) are coupled to the output pins (as annotated on Fig. 2) in one-to-one correspondence (Fig. 2; [0023] – [0025]).  

    PNG
    media_image2.png
    666
    792
    media_image2.png
    Greyscale


Regarding claim 18, LV discloses, the display substrate of claim 17, the switch transistors (TFT transistor of switch 8) comprise thin film transistors (Fig. 2; [0023]).  

Regarding claim 19, LV discloses, the display substrate of claim 18, wherein the first electrodes (top or source) of the switch transistors (TFT transistor of switch 8) are source electrodes of the thin film transistors (TFT), 
the second electrodes (bottom or drain) of the switch transistors are drain electrodes of the thin film transistors (TFT), and 
the control electrodes (gates) of the switch transistors are gate electrodes of the thin film transistors (TFT) (Fig. 2; [0023]).  
Regarding claim 20, LV discloses, the display substrate of claim 19, wherein the first signal line (as annotated on Fig. 2) is a common electrode signal line (coming from a power line Vdd or equivalent), and the second signal line (as annotated on Fig. 2) is a common electrode switch control line (line that controls the TFT switch) (Fig. 2; [0023]).  


Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2018/0277029 A1 (Lee) – A touch display device is disclosed including a first substrate, a second substrate, a plurality of scan lines, a plurality of data lines, a plurality of touch electrodes and a plurality of connection pads. The second substrate is disposed opposite to the first substrate. The scan lines and the data lines are disposed on the first substrate. The touch electrodes are disposed between the first substrate and the second substrate. The connection pads are disposed on the first substrate, and the connection pads are electrically connected to one of the data lines or one of the touch electrodes. Each of at least some of the connection pads has a bonding part and an extension part, and an area of the bonding part is smaller than an area of the extension part.
2. US 2017/0269398 A1 (Park) - A display device is disclosed including a substrate, one line on the substrate, the one line extending from a peripheral region through a display region. The display device also includes pixels on the display region, the pixels being connected to the one line, an outer line on the peripheral region, the outer line being connected to the one line during a short circuit test process that detects a position of a short circuit defect. An electrostatic protection resistor is placed on the peripheral region, the electrostatic protection resistor being connected to the outer line, a pad on the peripheral region, the pad being connected to the outer line through the electrostatic protection resistor, a short circuit test signal being applied to the pad during the short circuit test process, and a bypass line connecting a node between the pad and the electrostatic protection resistor to the outer line.
3. US 2016/0252756 A1 (Fu) - A peripheral test circuit of a display array substrate and a liquid crystal display panel are disclosed. The peripheral test circuit of a display array substrate includes: multiple groups of test signal lines, each group consisting of a first and a second test signal lines spaced from each other; a plurality of test pad leads, each being arranged in an interval formed between the first and the second test signal lines of a respective group, and connected with the first and the second test signal lines but not overlapped with the first and the second test signal lines of other groups; and a plurality of test pads, each being arranged on a respective test pad lead.
4. US 2008/0165301 A1 (Chang) - A liquid crystal display panel with electrostatic discharge protection capability is disclosed. The display panel has an array substrate having an active area, a driver IC and an electrostatic reduction element formed on. The driver IC is formed beside the active area. A Vcom wire is formed around the active area and is connected with the electrostatic reduction element to the driver IC. When an electrostatic discharge current flows on the Vcom wire to the driver IC, the electrostatic reduction element mitigates or obviates damage to the driver IC.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


07/05/2022